ALLOWANCE
The Examiner has considered the IDS filed 1/17/22, and claims 1-30 remain allowable as indicated in the Notice of Allowance dated 1/10/22. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The closest prior art references identified by the Examiner are those relied upon in the §§ 102 and 103 rejections in the Office action dated 3/30/21, particularly Modha (US 2017/0017876 A1), Akopyan (US 2016/0321537 A1), and Wood (US 9,542,642 B2). However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1):
a control plane substantially separate and independent from said data plane, said control plane operative to generate control signaling for said data plane;
wherein said compute resources and said memory resources are aggregated in multiple levels to form a flexible and programmable hierarchy where each level is configurable and has its own dedicated local memory; and
wherein higher levels in said hierarchy have a larger number of processing elements but are instantiated less than lower levels having a smaller number of processing elements but are instantiated more.

Independent claim 16 is allowable for the same reason as claim 1.
Regarding claim 11:
wherein said plurality of processing element circuits are aggregated in multiple levels to form a flexible and programmable hierarchy of subclusters and clusters, wherein each subcluster and cluster is configurable having its own dedicated local memory; and
a control plane substantially separate and independent from said data plane, said control plane including one or more layer controllers operative to generate control signaling for said plurality of processing element circuits.

Independent claim 25 is allowable for the same reasons as claim 11.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/
Primary Examiner, Art Unit 2124